Order, Supreme Court, Bronx County (Ira R. Globerman, J.), entered March 22, 2005, which denied defendant’s motion to dismiss the amended complaint seeking a divorce and distribution of marital property, unanimously ¿[firmed, without costs.
The pleadings stated a cause of action that was sufficient to overcome the motion to dismiss. As the validity of the ex parte Dominican Republic divorce has not yet been determined, plaintiff cannot, as yet, be barred by the doctrine of res judicata from seeking ancillary relief, and dismissal on the basis of the prior divorce would be premature (see Kushnick v Kushnick, 196 Misc 2d 140 [2003]). We have considered and rejected defendant’s remaining arguments. Concur—Buckley, P.J., Andrias, Catterson and Malone, JJ.